DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 should be corrected as follows: “wherein the damper housing comprises a wall”.

Claim Interpretation
In re claim 11, as best understood, the limitation, “mechanically bonded” is meant to refer to any means of physical attachment (e.g. adhesive, welding, threaded connection, etc.), and that is how is has been interpreted herein. If any specific type of attachment or class of types of attachments are intended to be required by this limitation, Applicant is asked to discuss that in any subsequent communication.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In re claim 1, the limitation, “wherein fuel … is processed by the damper to increase the pressure of the fuel” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, it is unclear how the damper achieves this effect. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “the space” in the limitation “wherein the damper is entrapped in the space for accommodating a damper” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 
Claims 1, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Usui et al. (US 7,165,534) [in view of Saito (US 9,624,916) and/or Lucas (US 8,727,752)].
In re claim 1, Usui (‘519) discloses a fuel pump (fig 2) comprising: 
a body (1) having 
a first surface (surface of 1 below 9, including surface of 1 that 9 rests on) and 
second surface (side of 1 adjacent 12); 
a damper housing (portion of 1 surrounding 9) provided on the first surface of the body, wherein the damper housing comprises a wall extending from the first surface; 
a damper (9) engaged with the first surface; 
a high-pressure (title) fuel outlet fitting (12) attachable to an opening of the second surface (fig 2); and 
a damper cover (14) to engage the damper housing in a sealed manner (fig 2); 
wherein the damper is entrapped in the space for accommodating a damper (fig 2), the space defined by the damper housing and the damper cover (fig 2); 
wherein the damper cover comprises: 
a wall (fig 2: lowermost portion of 14) which is substantially co-axial with the wall of the damper housing;
a cavity (area surrounded by 14) which forms part of the space for accommodating the damper when the damper cover is engaged with the damper housing; and
an opening (opening in 14 accommodating 101) for a low-pressure fuel inlet fitting (101) configured to allow fuel to flow from the low-pressure fuel inlet fitting and into the cavity (fig 2: “FUEL IN”); 
wherein said damper is entrapped with the first surface of the body and the surface which forms cavity of the damper cover (fig 2); and 
wherein fuel 
moves through the low-pressure fuel inlet fitting (fig 2: “FUEL IN”), 
is processed by the damper (col 16, ln 67 – col 17, ln 2) to increase the pressure of the fuel*, and 
is released through the high-pressure fuel outlet fitting (fig 2: “FUEL OUT”). 
*Regarding the limitation, “wherein fuel … is processed by the damper to increase the pressure of the fuel”; see above (Claim Rejections – 25 USC 112). Additionally, these limitations comprise functional language and have been given patentable weight only in how they materially alter or add structure to the apparatus of the claims. See MPEP 2114. The prior art need only be able to perform these functions in order to anticipate the claimed invention. Moreover, as the structure of Usui (‘519) is substantially similar to the structure of the disclosed invention, it is clear that the system of Usui (‘519) could be operated in the claimed manner if desired, and, insofar as the present invention performs this feature, Usui (‘519) does too.
Usui (‘519) lacks:
a high-pressure fuel outlet fitting insertable into an opening of the second surface;
wherein a surface of the damper cover which forms the cavity engages the damper in the space for accommodating the damper; 
Regarding the limitation, “a high-pressure fuel outlet fitting insertable into an opening of the second surface”; it is well known for such fittings to be attached by being inserted into such openings and it is known that such a configuration is a functional equivalent to the configuration of Usui (‘519). For example, see Usui (‘534) (fig 1: 1, 11).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the proposed system by providing wherein the outlet fitting is insertable into its corresponding opening in the body.
Regarding the limitation, “wherein a surface of the damper cover which forms the cavity engages the damper in the space for accommodating the damper”; it is well known to secure such dampers by providing wherein they are engaged between analogous pump body top surfaces and their covers. (It should be noted, that, as best understood, the recited “damper
Saito (fig 2: 1, 14, 90a, 90b, 91);
Lucas (fig 5: 4’, 30, 32, 33, 34, 35);
Usui (‘534) (fig 5: 1, 80, 81, 84a, 84b).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the system of Usui (‘519) by providing wherein the damper is engaged between the pump body top surface (the first surface) and the damper cover, as it is a known technique at least for securing such a damper, and thus is within the capability of one having ordinary skill.
In re claim 8, regarding the limitation, “wherein engagement of the damper cover and the damper housing does not comprise an o-ring or threading”, Usui (‘519) (the base reference) does not disclose an o-ring or threading at the engagement of the damper cover and damper housing, and there is no reason to assume that such features are present. At the very least, it would have been obvious to omit such features, as one of ordinary skill would readily appreciate that they may not be necessary, given other available securing/sealing means.
In re claim 9, Usui (‘519) discloses wherein the fuel pump further comprises a plunger spring (4) (the plunger being element 2). 
In re claim 11, regarding the limitation, “wherein the low-pressure fuel inlet fitting can be pressed and/or mechanically bonded to the opening for a low-pressure fuel inlet fitting”, it is inherent that the fuel inlet fitting can be mechanically bonded (see above; Claim Interpretation) to its opening. Moreover, it is apparent that it is (fig 2). 
Additionally, it would have been obvious to one of ordinary skill to use any conventional fastening means/technique (adhesive, welding, threaded connection, etc.) to secure the fuel inlet fitting into its opening as one of ordinary skill can easily choose from among known available options.
Claims 2 – 8, 10, 13 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Usui et al. (US 7,165,534) [in view of Saito (US 9,624,916) and/or Lucas (US 8,727,752)]
… in view of [Usui et al. (US 7,124,738) and/or Usui et al. (US 2012/0312278)]
… in view of Hermann et al. (US 10,865,751).
In re claims 2 – 7 and 10, Usui (‘738) and Usui (‘278) both disclose similar pumps where damper covers are engaged with respective damper housings; the damper covers having shoulders/flanges that fit inside the damper Usui (‘738) (fig 3: 1, 91) and Usui (‘278) (fig 10: 1, 14).
It would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the proposed system by providing such a configuration, as taught by Usui (‘738) and Usui (‘278), as it is a known technique at least to easily connect such components. 
Regarding the limitation, “the shoulder comprises a press-fit feature”, Herrman discloses a similar pump (fig 2) with a body (52), damper (60), and damper cover (54), wherein the damper cover is press-fit and welded to the body (col 4, ln 58 – 65: “press-fit weld seam”). (It is noted that the present specification also discloses that the press fit may be in preparation for a weld or that the weld may be added to a press fit [0020, 0027].)
It would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the proposed system by providing wherein the shoulder comprises a press-fit feature, as taught by Herrman, as it is a known technique at least to securely connect such components.
Such combinations/modifications would yield:
(claim 2) 
wherein the damper cover comprises a mounting flange on the wall of the damper cover for mechanically engaging the wall of the damper housing; 
wherein 
the mounting flange comprises a shoulder for orienting the damper cover with respect to the damper housing, and 
the shoulder comprises a press-fit feature. 
(claim 3) wherein the damper cover is radially welded to the damper housing. 
(claim 4) wherein the damper cover comprises an outer surface (top surface of cover) for pressing the damper cover to the damper housing. 
(claim 5) the damper becomes entrapped in the space for accommodating the damper when the damper cover is press-fit to the damper housing. 
(claim 6) see above (In re claim 3). 
(claim 7) wherein the shoulder is configured to be used as a welding shoulder to mitigate thermal exposure to the surfaces of the space for accommodating the damper and for allowing a clean transition for a radial weld of the damper cover to the damper housing. 
It should be noted that this limitation comprises functional language. See above (In re claim 1).
(claim 10) wherein the shoulder engages a tapered surface of the damper housing wall. 
In re claim 8, regarding the limitation, “wherein engagement of the damper cover and the damper housing does not comprise an o-ring or threading”, neither Usui (‘519) (the base reference) nor Hermann (the reference relied on for the primary securing feature – welding) disclose an o-ring or threading at the engagement of their damper covers and damper housings, and there is no reason to assume that such features are present. At the very least, it would have been obvious to omit such features, as one of ordinary skill would readily appreciate that they may not be necessary, especially in a welded engagement.
In re claim 13, regarding the limitation, “wherein the low-pressure fuel inlet fitting is a metric quick connect fitting”, it would have been obvious to one of ordinary skill at the time the present application was filed to provide this feature since quick connect fittings (including metric quick connect fittings) are known to use in the context of hose/pipe/fluid system component coupling at least for ease of assembly, and one of ordinary skill can easily choose from among known available options.
In re claim 14, see above (In re claims 1, 2 – 7, and 10).
In re claim 15, see above (In re claim 11).
In re claim 17, see above (In re claim 13).
In re claim 18, see above (In re claim 7).
In re claim 19, see above (In re claims 1, 2 – 7, and 10).
In re claim 20, see above (In re claim 3).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Usui et al. (US 7,165,534) [in view of Saito (US 9,624,916) and/or Lucas (US 8,727,752)] in view of [Saso et al. (US 10,371,109) and/or Kurt et al. (US 2018/0283336)].
In re claim 12, regarding the limitation, “wherein the low-pressure fuel inlet fitting is at an angle with respect to the top surface of the pump body”, it is known to place such inlet components at a variety of angles with respect to the body of such a pump, and that such angles are known functional equivalents to each other. For example, see Saso (fig 2: 101) and Kurt (figs, 1, 2, 4).
Accordingly, it would have been obvious to one of ordinary skill at the time the present application was filed to provide in the proposed system wherein the low-pressure fuel inlet fitting is at an angle with respect to the top surface of the pump body.
In re claim 16, see above (In re claim 12).

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747